Title: To John Adams from Henry J. Oliver, 31 January 1823
From: Oliver, Henry J.
To: Adams, John


				
					sir.
					Boston January 31. 1823
				
				I take the liberty of forwarding to you per the same mail, which conveys this, a pamphlet on the subject of Religious Association, both as it involves the prosperity of the religious community and as it regards those poor in large places, who have too long been neglected and have, of late in this city, elicited much of the public feeling in their behalf—The remarks must not be read with any expectation of finding them the productions of a scholar—they bring the production of one who only has enjoyed the education usually obtained in one of the public schools, in this, his native town.—Should they be honored by you, sir, with a perusal, and should they afford you the least satisfaction for the half hour, which might be expended in the reading of them, it will be truly a source of much gratification to / Venerable sir / Your mo. respectful & Very hble servt:
				
					Henry J. Oliver
				
				
			